ORDER
We hereby order the consolidation and summary disposition of the following two appeals currently before this court:
Union Pacific Resources Co. v. Utah State Tax Comm’n, Case No. 970022 American Bush, Inc. v. Utah State Tax Comm’n, Case No. 960228
This order is warranted as a result of this court’s decision in Evans & Sutherland Computer Corp. v. Utah State Tax Commission, 953 P.2d 435 (1998). That decision holds that section 59-1-601 of the Utah Code, which purported to grant the district court jurisdiction to review by trial de novo final decisions of the Utah State Tax Commission resulting from formal hearings, violates article XIII, section 11 and article V, section 1 of the Utah Constitution. Thus, the district court proceedings fi*om which the parties appeal in the aforementioned cases are invalid. However, to avoid the inequitable situation of leaving the parties without an avenue for review of the Tax Commission’s decision, the affected parties are granted thirty days from the issuance of this order in which to petition this court for review under the statutory proceedings that survive after the Evans & Sutherland decision.